Exhibit 10.3
FIXED FACILITY NOTE
(Standard Maturity)

      US $11,147,000.00   May 29, 2009

     FOR VALUE RECEIVED, the undersigned (individually and collectively,
“Borrower”) jointly and severally (if more than one) promises to pay to the
order of GRANDBRIDGE REAL ESTATE CAPITAL LLC, a North Carolina limited liability
company (“Lender”) the principal sum of ELEVEN MILLION ONE HUNDRED FORTY-SEVEN
THOUSAND AND NO/100 DOLLARS (US $11,147,000.00), with interest accruing on the
unpaid principal balance from the Disbursement Date until fully paid at the
Interest Rate.
     This Note is executed and delivered by Borrower pursuant to that certain
Master Credit Facility Agreement, dated as of May 29, 2009, by and between
Borrower, Lender and others (as amended, restated or otherwise modified from
time to time, the “Master Agreement”), to evidence the obligation of Borrower to
repay a Fixed Advance made by Lender to Borrower in accordance with the terms of
the Master Agreement. This Note is entitled to the benefit and security of the
Loan Documents provided for in the Master Agreement, to which reference is
hereby made for a statement of all of the terms and conditions under which the
Fixed Advance evidenced hereby is made.
     1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:
Advance: The advance evidenced by this Note.
Advance Term: 120 months.
Amortization Period: N/A
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.
Default Rate: A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.
Disbursement Date: The date of disbursement of Advance proceeds hereunder.
First Payment Date: The first day of July, 2009.





--------------------------------------------------------------------------------



 



Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Interest Rate: The annual rate of five and fifty-seven hundredths percent
(5.57%).
Lender: The holder of this Note.
Maturity Date: The first day of June, 2019, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
Security Instrument: Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement.
Yield Maintenance Period Term or Prepayment Premium Period Term: 96 months.
Yield Maintenance Period End Date or Prepayment Premium Period End Date: The
last day of May, 2017.
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at Grandbridge Real Estate Capital LLC, 524 Lorna Square, Birmingham, Alabama
35216, Attn: Head of Loan Servicing, or such other place as may be designated by
written notice to Borrower from or on behalf of Lender.
     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
     (a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
     (b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

  o   30/360. A 360-day year consisting of twelve 30-day months.

2



--------------------------------------------------------------------------------



 



  þ   Actual/360. A 360-day year. The amount of each monthly payment made by
Borrower pursuant to Paragraph 3(c) below will be based on the actual number of
calendar days during such month and shall be calculated by multiplying the
unpaid principal balance of this Note by the per annum Interest Rate, dividing
the product by three hundred sixty (360) and multiplying the quotient by the
actual number of days elapsed during the month. Borrower understands that the
amount of interest for each month will vary depending on the actual number of
calendar days during such month.

  (c)   Monthly Installments (check one only):

  o   30/360. [Select only if 30/360 is selected in Paragraph 3(b) above.] If
interest accrues based on a 30/360 interest computation, then consecutive
monthly installments of interest only, each in the amount of        
                                                                        Dollars
(US $                                          ), shall be payable on the First
Payment Date and on the first day of every month thereafter, until the entire
unpaid principal balance evidenced by this Note is fully paid. The entire
principal balance and accrued but unpaid interest shall be due and payable on
the Maturity Date. The unpaid principal balance shall continue to bear interest
after the Maturity Date at the Default Rate set forth in this Note until and
including the date on which it is paid in full.     þ   Actual/360. [Select only
if Actual/360 is selected in Paragraph 3(b) above.] If interest accrues based on
an Actual/360 interest computation, the amount of Fifty-One Thousand Seven
Hundred Forty and 66/100 Dollars (US $51,740.66) shall be payable on the First
Payment Date and thereafter consecutive monthly installments of interest only,
shall be payable as follows:

  (1)   Forty-Eight Thousand Two Hundred Ninety-One and 28/100 Dollars (US
$48,291.28), shall be payable on the first day of each month during the term
hereof which follows a 28-day month;     (2)   Fifty Thousand Fifteen and 97/100
Dollars (US $50,015.97), shall be payable on the first day of each month during
the term hereof which follows a 29-day month,     (3)   Fifty-One Thousand Seven
Hundred Forty and 66/100 Dollars (US $51,740.66), shall be payable on the first
day of each month during the term hereof which follows a 30-day month, or

3



--------------------------------------------------------------------------------



 



  (4)   Fifty-Three Thousand Four Hundred Sixty-Five and 35/100 Dollars (US
$53,465.35), shall be payable on the first day of each month during the term
hereof which follows a 31-day month,

      until the entire unpaid principal balance evidenced by this Note is fully
paid. The entire principal balance and accrued but unpaid interest shall be due
and payable on the Maturity Date. The unpaid principal balance shall continue to
bear interest after the Maturity Date at the Default Rate set forth in this Note
until and including the date on which it is paid in full.

     (d) Payments Before Due Date. Any regularly scheduled monthly installment
of interest that is received by Lender before the date it is due shall be deemed
to have been received on the due date solely for the purpose of calculating
interest due.
     (e) Accrued Interest. Any accrued interest remaining past due for thirty
(30) days or more shall be added to and become part of the unpaid principal
balance and shall bear interest at the rate or rates specified in this Note. Any
reference herein to “accrued interest” shall refer to accrued interest which has
not become part of the unpaid principal balance. Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness that is less than all
amounts due and payable at such time, Lender shall apply that payment in the
manner set forth in the Master Agreement. Borrower agrees that neither Lender’s
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender’s application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument described in the Master Agreement, and reference is made to
the Security Instrument for other rights of Lender concerning the collateral for
the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.
     7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 10th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 10 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge

4



--------------------------------------------------------------------------------



 



equal to 5 percent of such monthly installment or other amount due. Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Advance and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Paragraph
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment. The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to
Paragraph 8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for thirty (30) days or more, interest
under this Note shall accrue on the unpaid principal balance from the earlier of
the due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent advance.
     9. Limits on Personal Liability. The provisions of Article 14 of the Master
Agreement (entitled “Limits on Personal Liability”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Article
were set forth in its entirety herein.
     10. Voluntary and Involuntary Prepayments.
     (a) A prepayment premium shall be payable in connection with any prepayment
made under this Note as provided below:
     (1) Subject to the terms of the Master Agreement, Borrower may voluntarily
prepay all (or a portion) of the unpaid principal balance of this Note only on
the last calendar day of a calendar month (the “Last Day of the Month”) and only
if Borrower has complied with all of the following:

5



--------------------------------------------------------------------------------



 



  (i)   Borrower must give Lender at least thirty (30) days (if given via U.S.
Postal Service) or twenty (20) days (if given via facsimile, email or overnight
courier), but not more than sixty (60) days, prior written notice of Borrower’s
intention to make a prepayment (the “Prepayment Notice”). The Prepayment Notice
shall be given in writing (via facsimile, email, U.S. Postal Service or
overnight courier) and addressed to Lender. The Prepayment Notice shall include,
at a minimum, the Business Day upon which Borrower intends to make the
prepayment (the “Intended Prepayment Date”).     (ii)   Borrower acknowledges
that the Lender is not required to accept any voluntary prepayment of this Note
on any day other than the Last Day of the Month even if Borrower has given a
Prepayment Notice with an Intended Prepayment Date other than the Last Day of
the Month or if the Last Day of the Month is not a Business Day. Therefore, even
if Lender accepts a voluntary prepayment on any day other than the Last Day of
the Month, for all purposes (including the accrual of interest and the
calculation of the prepayment premium), any prepayment received by Lender on any
day other than the Last Day of the Month shall be deemed to have been received
by Lender on the Last Day of the Month and any prepayment calculation will
include interest to and including the Last Day of the Month in which such
prepayment occurs. If the Last Day of the Month is not a Business Day, then
Borrower must make the payment on the Business Day immediately preceding the
Last Day of the Month.     (iii)   Any prepayment shall be made by paying
(A) the amount of principal being prepaid, (B) all accrued interest (calculated
to the Last Day of the Month), (C) all other sums due Lender at the time of such
prepayment, and (D) the prepayment premium calculated pursuant to Schedule A.  
  (iv)   If, for any reason, Borrower fails to prepay this Note (A) within five
(5) Business Days after the Intended Prepayment Date or (B) if the prepayment
occurs in a month other than the month stated in the original Prepayment Notice,
then Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto. For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

     (2) After receipt of a partial prepayment, Lender shall re-calculate the
scheduled monthly installment of interest only for each subsequent monthly
installment

6



--------------------------------------------------------------------------------



 



due hereunder by multiplying the remaining unpaid principal balance of this Note
by the Interest Rate and utilizing the interest computation basis selected in
Paragraph 3(b) above.
     Lender shall notify Borrower of the new required monthly installment (which
shall replace the amount(s) set forth in Paragraph 3(c) above) following receipt
of a partial prepayment and Borrower shall execute any amendment to this Note
requested by Lender to evidence such new required monthly installment(s).
     (3) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.
     (4) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
     (b) Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
any Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
     (c) Schedule A is hereby incorporated by reference into this Note.
     (d) Any prepayment of less than the unpaid principal balance of this Note
shall not extend or postpone the due date of any subsequent monthly
installments.
     (e) Borrower recognizes that any prepayment of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.
     (f) Borrower further acknowledges that the prepayment premium provisions of
this Note are a material part of the consideration for the Advance evidenced by
this Note, and acknowledges that the terms of this Note are in other respects
more favorable to Borrower as a result of Borrower’s voluntary agreement to the
prepayment premium provisions.

7



--------------------------------------------------------------------------------



 



     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     14. Advance Charges. Borrower agrees to pay an effective rate of interest
equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

8



--------------------------------------------------------------------------------



 



     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The
provisions of Section 15.06 of the Master Agreement (entitled “Choice of Law;
Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Section
were set forth in its entirety herein.
     18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     19. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 15.08 of the Master Agreement.
     20. Security for this Note. The indebtedness evidenced by this Note is
secured by other Security Documents executed by Borrower or its Affiliates.
Reference is made hereby to the Master Agreement and the Security Documents for
additional rights and remedies of Lender relating to the Indebtedness evidenced
by this Note. Each Security Document shall be released in accordance with the
provisions of the Master Agreement and the Security Documents.
     21. No Reborrowing. Advances borrowed under this Note may not be
reborrowed.
     22. Fixed Advance. This Note is issued to evidence a Fixed Advance made in
accordance with the terms of the Master Agreement.
     23. Cross-Default with Master Agreement. The occurrence of an Event of
Default under the Master Agreement shall constitute an “Event of Default” under
this Note, and, accordingly, upon the occurrence of an Event of Default under
the Master Agreement, the entire principal amount outstanding hereunder and
accrued interest thereon shall at once become due and payable, at the option of
the holder hereof.
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Note shall be deemed to be
signed and delivered as a sealed instrument.

                              BORROWER:        
 
                            CMF 7 PORTFOLIO LLC, a Delaware limited
liability company        
 
                            By:   Colonial Realty Limited Partnership, a
Delaware limited partnership         Its:   Sole Member    
 
                                By:   Colonial Properties Trust, an
Alabama real estate investment trust         Its:   General Partner
 
                       
 
          By:   /s/ Jerry Brewer        
 
          Name:  
 
Jerry Brewer        
 
          Title:   Executive Vice President        

S-1



--------------------------------------------------------------------------------



 



     Pay to the order of ___Fannie Mae___, without recourse.

                  LENDER:    
 
                GRANDBRIDGE REAL ESTATE CAPITAL
LLC, a North Carolina limited liability company    
 
           
 
  By:   /s/ Brett N. Blackwood    
 
  Name:  
 
Brett N. Blackwood    
 
  Title:   Senior Vice President    



S-2



--------------------------------------------------------------------------------



 



     ATTACHED SCHEDULES. The following Schedules are attached to this Note:

  þ   Schedule A      Prepayment Premium (required)     o   Schedule B     
Modifications to Multifamily Note





--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

  (a)   If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

  (i)   one percent (1%) of the amount of principal being prepaid; or     (ii)  
The product obtained by multiplying:

  (A)   the amount of principal being prepaid,         by         (B) the
difference obtained by subtracting from the Interest Rate on this Note the yield
rate (the “Yield Rate”) on the 3.75% U.S. Treasury Security due November 2018
(the “Specified U.S. Treasury Security”), on the twenty-fifth (25th) Business
Day preceding (x) the Intended Prepayment Date, or (y) the date Lender
accelerates the Advance or otherwise accepts a prepayment pursuant to
Paragraph 10(a)(3) of this Note, as the Yield Rate is reported in The Wall
Street Journal,         by         (C) the present value factor calculated using
the following formula:

      (FORMULA) [g19335g1933501.gif]

      [r = Yield Rate
n = the number of months remaining between (1) either of the following: (x) in
the case of a voluntary prepayment, the Last Day of the Month during which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

      In the event that no Yield Rate is published for the Specified U.S.
Treasury Security, then the nearest equivalent non-callable U.S.

A-1



--------------------------------------------------------------------------------



 



      Treasury Security having a maturity date closest to the Yield Maintenance
Period End Date of this Note shall be selected at Lender’s discretion. If the
publication of such Yield Rates in The Wall Street Journal is discontinued,
Lender shall determine such Yield Rates from another source selected by Lender.

  (b)   If the prepayment is made on or after the Yield Maintenance Period End
Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the prepayment premium shall be one
percent (1%) of the amount of principal being prepaid.     (c)   Notwithstanding
the provisions of Paragraph 10(a) of this Note, no prepayment premium shall be
payable with respect to any prepayment made on or after the last calendar day of
the fourth (4th) month prior to the month in which the Maturity Date occurs.

[Remainder of page intentionally left blank.]

A-2



--------------------------------------------------------------------------------



 



[Initial Page to Schedule A to Fixed Facility Note (Standard Maturity)]

         
 
  JAB
 
   
 
       
 
  INITIALS    

 